DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 2, the prior art does not disclose a clutch sub-assembly comprising the combination of features as claimed including “wherein the plurality of projecting protrusions are hollow in an axial direction and a radial direction and the respective shaped side comprises a first and second guide defining a radial window open towards an axis of the hub to define, in correspondence with the radial window, a concave cross section of each of the plurality of projecting protrusions.”
With reference to claim 8, the prior art does not disclose a clutch sub-assembly comprising the combination of features as claimed including “an arch or a reinforcing element for connecting two projecting protrusions, a maximum size of a cross section of the reinforcing element is less than a maximum dimension of a cross section of the two projecting protrusions.”
With reference to claim 9, the prior art does not disclose a clutch sub-assembly comprising the combination of features as claimed including “wherein the fixed abutment is configured to be fixed in a first and second angular position and defines a series of recesses and a series of projections facing the hub and cooperating with the elastic element to define a first and a second preload different from each other when the fixed abutment is mounted in the first or second angular position respectively.”
The drawing objections are overcome after further consideration and the submission of the Replacement Drawings filed August 5, 2022 (see Amendment dated August 5, 2022 and Interview Summary dated August 4, 2022). The drawings filed August 5, 2022 are accepted. The claim objections are overcome by the amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659